PER CURIAM.
We accepted jurisdiction over this ease, Miami Herald Publishing Co. v. Frank, 442 So.2d 982 (Fla. 3d DCA 1983), based on asserted conflict with decisions of this court and other district courts of appeal. After further consideration of the arguments on the merits presented in the briefs, we find no direct and express conflict sufficient to confer jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution, and so deny the petition for review.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.